  Case 17-35823         Doc 30     Filed 10/11/18 Entered 10/11/18 10:11:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-35823
         OCHOA EDWARDS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/30/2017.

         2) The plan was confirmed on 01/30/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/11/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-35823        Doc 30      Filed 10/11/18 Entered 10/11/18 10:11:37                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $1,098.72
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $1,098.72


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,048.16
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $50.56
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,098.72

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Ability Recovery Servi         Unsecured         476.00           NA              NA            0.00       0.00
Ability Recovery Servi         Unsecured      1,092.00            NA              NA            0.00       0.00
Ability Recovery Servi         Unsecured      2,529.00            NA              NA            0.00       0.00
Ability Recovery Servi         Unsecured           0.00           NA              NA            0.00       0.00
ATG CREDIT                     Unsecured          46.00           NA              NA            0.00       0.00
ATG CREDIT                     Unsecured          50.00           NA              NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C Unsecured           472.00        508.06          508.06           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         800.00      1,244.40        1,244.40           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured            NA         216.15          216.15           0.00       0.00
COMCAST CABLE                  Unsecured         405.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         107.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         285.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         470.00      1,400.34        1,400.34           0.00       0.00
GINNYS                         Unsecured         186.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA         115.60          115.60           0.00       0.00
IL DEPT OF REVENUE             Priority          215.00        445.92          445.92           0.00       0.00
IL DEPT OF REVENUE             Priority          347.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority          608.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       2,901.00       3,364.47        3,364.47           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured      1,895.00       4,924.31        4,924.31           0.00       0.00
M3 Financial Services          Unsecured          52.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         140.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         163.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         212.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         317.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         350.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         358.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         517.00           NA              NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC      Unsecured      1,345.00            NA              NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC      Unsecured           0.00      1,369.30        1,369.30           0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,378.00       1,378.77        1,378.77           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-35823      Doc 30     Filed 10/11/18 Entered 10/11/18 10:11:37                     Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim           Claim         Claim        Principal       Int.
Name                            Class    Scheduled        Asserted      Allowed         Paid          Paid
REGIONAL ACCEPTANCE CORP     Unsecured      2,625.00         2,625.02      2,625.02           0.00        0.00
STATE COLLECTION SERVICE     Unsecured         180.00             NA            NA            0.00        0.00
WAKEFIELD AND ASSOC          Unsecured      1,796.00         1,796.80      1,796.80           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                $0.00
      Mortgage Arrearage                                    $0.00                $0.00                $0.00
      Debt Secured by Vehicle                               $0.00                $0.00                $0.00
      All Other Secured                                     $0.00                $0.00                $0.00
TOTAL SECURED:                                              $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                               $3,810.39                $0.00                $0.00
TOTAL PRIORITY:                                         $3,810.39                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $15,578.75                   $0.00                $0.00


Disbursements:

       Expenses of Administration                            $1,098.72
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                         $1,098.72




UST Form 101-13-FR-S (09/01/2009)
  Case 17-35823         Doc 30      Filed 10/11/18 Entered 10/11/18 10:11:37                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
